68 So.3d 434 (2011)
LAW OFFICES OF the PUBLIC DEFENDER, SEVENTEENTH JUDICIAL CIRCUIT, Petitioner,
v.
The STATE of Florida, Respondent.
Nos. 4D11-3218, 4D11-3219.
District Court of Appeal of Florida, Fourth District.
September 21, 2011.
Howard Finkelstein, Public Defender and Sarah W. Sandler, Assistant Public Defender, Fort Lauderdale, for petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
In these two cases, we grant the petitions for writ of certiorari and quash the orders appointing the public defender's office to represent the two defendants. The record reflects that the defendants are not indigent within the meaning of the law. See § 27.51(2), Fla. Stat. (2011); Haughwout v. Mellor, 870 So.2d 895 (Fla. 4th DCA 2004).
MAY, C.J., GROSS and HAZOURI, JJ., concur.